Citation Nr: 1128623	
Decision Date: 08/02/11    Archive Date: 08/10/11

DOCKET NO.  08-17 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, claimed as due to herbicide exposure.

2.  Entitlement to service connection for retinopathy of the bilateral eyes, to include as secondary to diabetes mellitus.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for skin rash.

4.  Entitlement to service connection for skin rash, to include as secondary to diabetes mellitus.

5.  Entitlement to service connection erectile dysfunction, to include as secondary to diabetes mellitus.

6.  Entitlement to service connection for onychomycosis, to include as secondary to diabetes mellitus.

7.  Entitlement to service connection for nephropathy, to include as secondary to diabetes mellitus.

8.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus. 


REPRESENTATION

Veteran represented by:	William C. Herron, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to September 1970.  

These matters were last before the Board of Veterans' Appeals (Board) in November 2009 on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Board remanded the issues for additional development.

As an initial matter, the Board notes that the petition to reopen the issue of entitlement to service connection for a skin rash was formerly characterized as a direct claim of entitlement to service connection for a skin rash.  However, as the claims file reflects that the Veteran was denied entitlement to service connection for a skin rash in September 1971 and did not appeal that denial, the Board has recharacterized the issue to correctly reflect the procedural history.  See 38 C.F.R. § 19.35 (2010) (certification is for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction of an issue).  The issue of entitlement to service connection for cataracts has also been recharacterized as a claim of entitlement to service connection for retinopathy: the claims file reflects no diagnosis of cataracts, but several years of treatment for diabetic retinopathy.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when determining the scope of a claim, the Board must consider "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"); 38 C.F.R. § 3.159(c)(3). 

In August 2009, the Veteran was afforded a hearing before the below-signed Veterans Law Judge, sitting in Houston, Texas.  A transcript of that hearing has been associated with the claims file.  As part of its present decision, the Board has reviewed the record in depth, including with regard to determining whether the Veteran was afforded his due process rights in the development of evidence through testimony.  At the 2009 hearing, the Veteran was afforded an extensive opportunity to present testimony, evidence, and argument.  The transcript reveals appropriate colloquies were conducted between the Veteran and the undersigned, in accordance with Stuckey v. West, 13 Vet. App. 163 (1999) and Constantino v. West, 12 Vet. App. 517 (1999) (relative to the duty of hearing officers to suggest the submission of favorable evidence).

The transcript also reflects that the Veterans Law Judge conducted the hearing in accordance with the statutory duties to "explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position," pursuant to 38 C.F.R. § 3.103(c)(2), as recently explained by the Court in Bryant v. Shinseki, 23 Vet. App. 488 (2010). Specifically, the transcript of the hearing reflects that the Veterans Law Judge identified the material issue - whether the Veteran had evidence linking any of his claimed disabilities to his active duty service.  The Veterans Law Judge asked the Veteran about his service and his current symptoms, past and current diagnoses, and where and when he received medical treatment.  The obligations in 38 C.F.R. § 3.103(c)(2) were met and that the Veteran was not prejudiced by the hearing that was provided.  See Bryant, 23 Vet. App. at 498 (citing to 38 U.S.C. § 7261(b)(2); Shinseki v. Sanders, 129 S. Ct. 1696, 1704 (2009)).  The August 2009 hearing was legally sufficient.

The remaining issues of entitlement to service connection are addressed in the REMAND portion of the decision below and are presently remanded to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran has diabetes mellitus, Type II.

2.  From August 1969 to September 1970, the Veteran was assigned to a unit serving in and around the Korean demilitarized zone (DMZ).

3.  The Veteran experiences diabetic retinopathy.

4.  Evidence associated with the claims file since September 1971 is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a skin rash.


CONCLUSIONS OF LAW

1.  The criteria for service connection for Type II diabetes mellitus are met.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  The criteria for entitlement to service connection for retinopathy of the bilateral eyes, on a secondary basis to service-connected diabetes, are approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.14, 4.124a, Diagnostic Code 6006 (2010).

3.  Evidence submitted to reopen the claim of entitlement to service connection for a skin rash is new and material, and therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


Duties to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), and implemented by 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Under the VCAA, VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103. See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As the Board has granted the full benefits sought with respect to the issues herein decided, there is no prejudice to the Veteran under VA's duties to notify and assist.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to have caused injury to the claimant.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Further, this case was remanded in November 2009 for the AMC to gather outstanding records of VA medical treatment and records from the Social Security Administration (SSA) .  As the record reflects that additional VA and SSA records have been associated with the claims file, the Board finds that all actions and development directed in the 2009 remand have been substantially completed.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Service Connection

The Veteran seeks service connection for diabetes mellitus claimed as the result of in-service exposure to herbicides and for retinopathy claimed as secondary to diabetes.  The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, a veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise.  It is only when the weight of the evidence is against a veteran's claim that the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that there is an approximate balance  and, as such, the claims will be granted.  38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 518 (1996); Brown v. Brown, 5 Vet. App. 413 (1993) (Under the "benefit-of-the-doubt" rule, only where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue).

Diabetes mellitus

Diabetes mellitus may be presumed to have been incurred during active military service if it becomes manifest to a degree of 10 percent within the first year following active service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2010).  In this case, there is no evidence that diabetes mellitus manifested to any degree during the first year after the Veteran completed his active duty service.

However, a veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense (DoD), operated in or near the Korean demilitarized zone (DMZ) in an area in which herbicides are known to have been applied, shall be presumed to have been exposed to an herbicide agent during such service, unless there is affirmative evidence to establish that he or she was not so exposed.  See 38 CFR 3.814(c)(2); 38 C.F.R. § 3.307(a)(6)(iv) (effective February 24, 2011); 76 Fed. Reg. 4245, 4248 (Jan. 25, 2011).  The Veteran's claim for service connection for diabetes was denied by the RO under former regulations that limited the time frame for presumed herbicide exposure to between April 1968 and July 1969.  38 C.F.R. 
§ 3.307(a)(6)(iv) became effective February 24, 2011 and applies to claims, such as the Veteran's, which were appealed by February 24, 2011, but not yet decided by the Board.

VA has conceded, based on the determination of the DoD, that the spraying of herbicides in and around the Korean DMZ affected units of the 3rd Brigade of the 7th Infantry Division, including the 1st Battalion, 17th Infantry.  The Veteran's personnel records establish that he was assigned to the 1st Battalion, 17th Infantry and served in Korea from August 7, 1969 to September 6, 1970.  Due to the circumstances of the Veteran's service, he is presumed to have been exposed to herbicides during his time in Korea.

The medical evidence of record confirms that he has type II diabetes mellitus, a disease presumptively associated with exposure to certain herbicide agents.  38 C.F.R. § 3.309(e) (2010).  As the presumptions of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e) can be applied to the Veteran's case, service connection for diabetes can be awarded on a presumptive basis.  Id.  Service connection for diabetes is granted.

Retinopathy

The Board has determined that the Veteran is entitled to service connection for diabetes and he has claimed entitlement to service connection for retinopathy on a secondary basis to diabetes.  For secondary service connection, the disability for which the claim is made must be proximately due to, or the result of, service-connected disease or injury or chronically worsened by service-connected disease or injury.  38 C.F.R. § 3.310 (2010); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

During a November 2006 check-up the Veteran's diabetes was assessed and a consult request was submitted for retinal screening.  A January 2007 VA treatment note reflects that he had clinically significant macular edema in both eyes as well as mild to moderate nonproliferative diabetic retinopathy.   A September 2007 VA treatment note reflects the Veteran's diagnoses of diabetes mellitus with moderate nonproliferative diabetic retinopathy.  

VA treatment notes show that the Veteran continued to receive treatment for diabetic retinopathy.  In 2008 his retinopathy diagnosis was changed from nonproliferative to proliferative.

The Veteran has been repeatedly diagnosed with, and treated for, diabetic retinopathy.  Although further medical inquiry could be undertaken with a view towards development of the claim, under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance.  In this matter, the Board is of the opinion that this point has been attained.  Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).  Service connection for retinopathy is granted.

New and Material Evidence

The Veteran is seeking to reopen a claim of entitlement to service connection for a skin rash.  A claim for service connection for skin rash was previously considered and denied by the RO in a September 1971 rating decision.  The RO denied the claim on the basis that there was no evidence linking a current disability to active duty service.  The 1971 rating decision represents the last final decisions on this matter.  38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.302.  

Under 38 U.S.C. § 7104(b), the Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim.  King v. Shinseki, 23 Vet. App. 464 (2010); see DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (holding that res judicata generally applies to VA decisions).  However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence.  See 38 U.S.C. § 5108 ("If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."); Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002) (en banc); see also Andrews v. Nicholson, 421 F.3d 1278, 1281 (Fed. Cir. 2005).  A claimant may submit an application or claim to reopen a disallowed claim and VA must provide some limited assistance.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs,345 F.3d 1334, 1341 (Fed. Cir. 2003) (VA will perform document gathering assistance even before claim is reopened); see 38 C.F.R. § 3.159(c)(1)-(3) (2009).

Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board may not then proceed to review the issue of whether the duty to assist has been fulfilled, or undertake an examination of the merits of the claim.  The Board will therefore undertake a de novo review of the new and material evidence issue.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims held that when a claimant seeks to reopen a previously denied claim, VA must examine the bases for the denial in the prior decision and advise the claimant what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Although the Veteran never received such notification, his claim is herein reopened so the lack of notice is not shown to have prejudiced him.  See Shinseki v. Sanders, 129 S. Ct. 1696.

As general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).   Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

At the time of the September 1971 rating decision that denied service connection for a skin rash, the evidence of record consisted of the Veteran's service treatment records.  Subsequently, VA treatment records, SSA records, and hearing testimony, were associated with the claims file.  The evidence submitted subsequent to the September 1971 rating decision is new and material.

The claim for service connection for a skin rash was denied in September 1971 as the medical evidence of record did not show that any etiological relationship existed between the Veteran's active duty service and any current rash.  Service treatment records associated with the claims file at that time were silent for any complaints of, or treatment for, skin rash.  

After the September 1971 denial, the Veteran submitted a November 2006 claim  of service connection for a skin rash, to include as secondary to diabetes.  The RO subsequently acquired VA treatment records, records from SSA regarding the Veteran's claim for disability benefits, as well as the Veteran's testimony from an August 2009 hearing.  The hearing transcript reflects that the Veteran reported experiencing an itchy skin rash several weeks after returning from active duty service; he stated that he did not experience it subsequently.  In May and November 1999 diabetic check-ups, the Veteran's skin was noted to be without issue.  A November 2006 VA treatment note states that the Veteran denied any skin issue or rash.  However, in December 2006, he complained of experiencing itching and rash all over his body for the prior four (4) days; he was diagnosed with dry skin.  A May 2007 SSA medical evaluation report states that the Veteran has diabetic dermopathy.

The diagnosis of diabetic dermopathy is new.  It is also material as it is evidence of a nexus between a current disability and service - specifically, a nexus to a service-connected disability, diabetes.  All of the evidence submitted after the 1971 rating decision was not previously before agency decisionmakers and thus is new.  The SSA medical examiner's diagnosis of diabetic dermopathy is also material as it relates to an unestablished fact necessary to substantiate the claim.  As the credibility of this evidence is presumed pursuant to Justus, 3 Vet. App. 510, the diagnosis, although not reflected in the treatment record, raises a reasonable possibility of substantiating the claim of entitlement to service connection.  Accordingly, the criteria under 38 C.F.R. § 3.156(a) have been met and the claim is reopened.


ORDER

Service connection for diabetes is granted.

Service connection for retinopathy of the bilateral eyes is granted.

New and material evidence having been received, the petition to reopen a claim of entitlement to service connection for a skin rash is granted, to this extent only.


REMAND

After careful review of the record, the Board finds that a remand for additional development is necessary before proceeding to evaluate the merits of the Veteran's claims for service connection.

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to assist claimants with the evidentiary development of pending claims and, as part of this duty to assist, VA is responsible for gathering all pertinent VA records.  The Veteran has indicated that he receives ongoing VA medical treatment; while this case is in remand status, the RO/AMC must gather records of any additional treatment provided after such records were last added to the record in March 2010.  

The claims file also reflects that the Veteran reported receiving medical care (from 1995 to 1996) from Kaiser Permanente and provided VA with an authorization for the release of those records.  However, in June and July 2010, VA was advised by Kaiser Permanente that they had no such records because the records had been destroyed.  A January 2011 supplemental statement of the case reflects a negative response from Kaiser Permanente, but the Veteran has not been separately advised that those records are not available.  While this case is in remand status, the RO must inform the Veteran of the unavailability of these records and advise him to submit any copies thereof in his possession.

Under McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006), VA has a duty to provide a medical examination in a service connection claim when: (1) there is competent evidence of a current disability, or persistent or recurrent symptoms of disability; (2) evidence establishing that a precipitating event, injury, or disease occurred in service; (3) and evidence establishing that the disability or symptoms may be associated with the claimant's service; and (4) there is insufficient medical evidence to make a decision on the claim.  Pursuant to 38 C.F.R. § 3.327(a) (2010), examinations will be requested whenever VA determines, as in this case, that there is a need to determine the exact nature, or severity, of a disability.  See also 38 C.F.R. § 3.159 (2010).  VA has the authority to schedule a compensation and pension examination when such is deemed necessary, and the Veteran has an obligation to report for that examination.

The claims file reflects that the Veteran has been diagnosed with impotence, hypertension, and onychomycosis.  Although these disabilities have been evaluated during diabetic treatment sessions, the claims file does not reflect any medical opinion specifically discussing whether or not they are etiologically related to diabetes.  An examination is warranted as there is insufficient medical evidence for the Board to render a decision on these claims.  McClendon, 20 Vet. App. at 83.

VA medical records reflect no diagnosis of, or treatment for nephropathy and a December 2009 VA treatment note specifically states that the Veteran has no medical history of renal disability.  However, a May 2007 SSA medical examination report states that the Veteran has diabetic nephropathy and "probably needs dialysis."  As the medical evidence is in conflict regarding the diagnosis of any nephropathy, an examination is necessary.  38 C.F.R. § 3.327(a).

The May 2007 SSA medical examination report also reflects a diagnosis of diabetic dermopathy.  However, VA treatment notes reflect no such diagnosis and refer to the Veteran's diabetes as being "without mention of complication."  VA notes do  show that the Veteran reported for treatment of a rash in December 2006 and was diagnosed with dry skin.  However, he testified in August 2009 that he experienced an itchy rash a few weeks after being discharged from service, but did not have any subsequent rash symptoms.  An examination is warranted as there is insufficient evidence for the Board to determine whether the Veteran has a current skin disability that may be related to his service or to a service-connected disability (diabetes).  McClendon, 20 Vet. App. at 83.

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Afford the Veteran an additional opportunity to submit any information that is not evidenced by the current record.  Gather any outstanding records of VA medical treatment (specifically, any VA treatment provided after March 2010) and provide the Veteran with necessary authorizations for the release of any private treatment records not currently on file.  Obtain these records and associate them with the claims folder.  If unsuccessful in obtaining any medical records identified by the Veteran, inform him and provide him an opportunity to submit copies of the outstanding medical records - inform the Veteran that attempts to obtain his records from Kaiser Permanente were unsuccessful and advise him that he should submit copies of any such records in his possession.

2. Schedule the Veteran for a VA examination (or examinations) at an appropriate location to determine whether he experiences a skin rash, erectile dysfunction, onychomycosis, nephropathy, or hypertension as the result of his active duty service, to include diabetes.  The following considerations will govern the examination(s):

a. The entire claims folders and a copy of this remand must be made available to the examiner(s) in conjunction with the examination(s).  The examination report(s) must reflect review of pertinent material in the claims folder.  Although the examiner(s) has (have) an independent responsibility to review the claims file for pertinent evidence, his or her attention is directed to the May 2007 SSA medical examination report and to the Veteran's history of VA medical treatment.

b. After reviewing the claims file and conducting an interview with, and an examination of, the Veteran, the examiner(s) must state whether he has, or had at any time during the appellate period (since filing his claim in November 2006), skin rash, erectile dysfunction, onychomycosis, nephropathy, or hypertension.  The examiner(s) must provide opinions as to whether any such disabilities are likely the direct result of the Veteran's in-service experiences - to include his presumed exposure to herbicides - or the result of his now service-connected diabetes mellitus.

c. In all conclusions, the examiner(s) must identify and explain the medical basis or bases, with identification of pertinent evidence of record.  

d. All clinical findings must be reported in detail and correlated to a specific diagnosis and the report prepared must be typed.

3. Review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing physician for corrective action.

4. Thereafter, consider all of the evidence of record and readjudicate the Veteran's claims.  The Veteran and his counsel must be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, if indicated, the case should be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is his responsibility to report for any examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).   In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.   It should also be indicated whether any sent notice was returned as undeliverable.

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


